UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT 1934 For the quarterly period ended March 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number1-14012 EMERITUS CORPORATION (Exact name of registrant as specified in its charter) WASHINGTON 91-1605464 (State or other jurisdiction (I.R.S Employer of incorporation or organization) Identification No.) 3131 Elliott Avenue, Suite 500, Seattle, WA 98121 (Address of principal executive offices) (206) 298-2909 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filero Accelerated filerþ Non-accelerated fileroSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ As of April 30, 2012, 45,046,503 shares of the Registrant’s Common Stock were outstanding. EMERITUS CORPORATION Table of Contents Part I.Financial Information Page No. Item 1.Financial Statements (unaudited): 1 Condensed Consolidated Balance Sheets as of March 31, 2012 and December 31, 2011 2 Condensed Consolidated Statements of Operations for the three months ended March 31, 2012 and 2011 3 Condensed Consolidated Statements of Comprehensive Loss for the three months ended March 31, 2012 and 2011 4 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 5 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 Part II.Other Information Note: Items 2, 3, 4, and 5 of Part II have been omitted because they are not applicable. Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 6. Exhibits 35 Signature 36 Index to Exhibits 37 Table of Contents PART I. FINANCIAL INFORMATION Item 1.Financial Statements (unaudited) [The rest of this page is intentionally left blank] 1 Table of Contents EMERITUS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (In thousands, except share data) ASSETS March 31, December 31, Current Assets: Cash and cash equivalents $ $ Short-term investments Trade accounts receivable, net of allowance of $2,956 and $2,294 Other receivables Tax, insurance, and maintenance escrows Prepaid insurance expense Deferred tax asset Other prepaid expenses and current assets Property held for sale – Total current assets Investments in unconsolidated joint ventures Property and equipment, net of accumulated depreciation of $437,106 and $407,952 Restricted deposits Goodwill Other intangible assets, net of accumulated amortization of $53,343 and $48,722 Other assets, net Total assets $ $ LIABILITIES, SHAREHOLDERS' EQUITY AND NONCONTROLLING INTEREST Current Liabilities: Current portion of long-term debt $ $ Current portion of capital lease and financing obligations Trade accounts payable Accrued employee compensation and benefits Accrued interest Accrued real estate taxes Accrued professional and general liability Other accrued expenses Deferred revenue Unearned rental income Total current liabilities Long-term debt obligations, less current portion Capital lease and financing obligations, less current portion Deferred gain on sale of communities Deferred straight-line rent Other long-term liabilities Total liabilities Commitments and contingencies Shareholders' Equity and Noncontrolling Interest: Preferred stock, $0.0001 par value.Authorized 20,000,000 shares, none issued – – Common stock, $0.0001 par value.Authorized 100,000,000 shares, issued and outstanding 45,046,503 and 44,989,861 shares 4 4 Additional paid-in capital Accumulated deficit ) ) Total Emeritus Corporation shareholders' equity Noncontrolling interest-related party Total shareholders' equity Total liabilities, shareholders' equity, and noncontrolling interest $ $ See accompanying Notes to Condensed Consolidated Financial Statements 2 Table of Contents EMERITUS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (In thousands, except per share data) Three Months Ended March 31, Revenues: Community revenue $ $ Management fees Total operating revenues Expenses: Community operations (exclusive of depreciation and amortization and community leases shown separately below) General and administrative Transaction costs Impairments of long-lived assets – Depreciation and amortization Community leases Total operating expenses Operating income Other income (expense): Interest income Interest expense ) ) Change in fair value of derivative financial instruments ) – Net equity losses for unconsolidated joint ventures ) ) Other, net Net other expense ) ) Loss from operations before income taxes ) ) Provision for income taxes ) ) Net loss ) ) Net loss attributable to the noncontrolling interests 14 Net loss attributable to Emeritus Corporation common shareholders $ ) $ ) Basic and diluted loss per common share attributable to Emeritus Corporation common shareholders: $ ) $ ) Weighted average common shares outstanding See accompanying Notes to Condensed Consolidated Financial Statements 3 Table of Contents EMERITUS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (In thousands) Three Months Ended March 31, Net loss $ ) $ ) Other comprehensive income (loss) net of tax: Realized gain on sale of investment securities – ) Unrealized holding gains on available-for-sale investment securities – 97 Other comprehensive loss net of tax: – ) Comprehensive loss ) ) Comprehensive loss attributable to the noncontrolling interests 14 Comprehensive loss attributable to Emeritus Corporation common shareholders $ ) $ ) See accompanying Notes to Condensed Consolidated Financial Statements 4 Table of Contents EMERITUS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (In thousands) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of above/below market rents Amortization of deferred gains ) ) Impairments of long-lived assets – Gain on sale of investments – ) Amortization of loan fees Allowance for doubtful receivables Equity investment losses Stock-based compensation Change in fair value of derivative financial instruments – Deferred straight-line rent Deferred revenue ) Other Change in other operating assets and liabilities ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Acquisition of property and equipment ) ) Community acquisitions, net of cash acquired – ) Proceeds from the sale of assets – Other assets ) ) Advances to affiliates and other managed communities, net ) ) Distributions from (contributions to) unconsolidated joint ventures, net ) Net cash used in investing activities ) ) Cash flows from financing activities: Sale of stock, net Distribution to noncontrolling interest – ) Increase in restricted deposits ) ) Debt issuance and other financing costs ) ) Proceeds from long-term borrowings and financings – Repayment of long-term borrowings and financings ) ) Repayment of capital lease and financing obligations ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ See accompanying Notes to Condensed Consolidated Financial Statements 5 Table of Contents EMERITUS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (In thousands) Three Months Ended March 31, Supplemental disclosure of cash flow information: Cash paid during the period for interest $ $ Cash paid during the period for income taxes Cash received during the period for income tax refunds 40 5 Non-cash financing and investing activities: Capital lease and financing obligations – Unrealized gain on investment in marketable equity securities – 97 Receivable from exercise of stock options 19 See accompanying Notes to Condensed Consolidated Financial Statements 6 Table of Contents EMERITUS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Three Months Ended March 31, 2012 and 2011 Note 1. Description of Business Emeritus Corporation (“Emeritus,” the “Company,” “we,” “us,” or “our”) is an assisted living and Alzheimer’s and dementia care (“memory care”) service provider focused on operating residential style senior living communities with operations throughout the United States.Each of these communities provides a residential housing alternative for senior citizens who need help with the activities of daily living, with an emphasis on assisted living and personal care services.As of March 31, 2012, we owned 187 communities and leased 141 communities.These 328 communities comprise the communities included in the condensed consolidated financial statements. We also provide management services to independent and related-party owners of assisted living communities.As of March 31, 2012, we managed 150 communities, of which 141 are owned by joint ventures in which we have a financial interest.The majority of our management agreements provide for fees of 5.0% of gross collected revenues. We have one operating segment, which is assisted living and related services.Each community provides similar services, namely assisted living and memory care.The class of residents is relatively homogenous and the manner in which we operate each of our communities is basically the same.Our chief operating decision maker, who is Granger Cobb, our president and chief executive officer, reviews the Company’s results of operations on a consolidated basis. Note 2. Summary of Significant Accounting Policies and Use of Estimates To prepare financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”), management is required to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues, and expenses, and related disclosure of contingent assets and liabilities.On an ongoing basis, we evaluate our estimates, including those related to resident move-in fees, bad debts, investments, intangible assets, impairment of long-lived assets and goodwill, income taxes, contingencies, self-insured retention, insurance deductibles, health insurance, inputs to the Black-Scholes option pricing model, and litigation.We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions. We have adopted certain significant accounting policies that are critical to the judgments and estimates used in the preparation of our condensed consolidated financial statements.We record revisions to such estimates in the period in which the facts that give rise to the revision become known.A detailed discussion of our significant accounting policies and the use of estimates is contained in our Annual Report on Form 10-K for the year ended December 31, 2011 (“Form 10-K”), which we filed with the Securities and Exchange Commission (“SEC”). Basis of Presentation The unaudited condensed consolidated financial statements reflect all adjustments that are, in our opinion, necessary to fairly state our financial position, results of operations, and cash flows as of March 31, 2012 and for all periods presented.Except as otherwise disclosed in these notes to the condensed consolidated financial statements, such adjustments are of a normal, recurring nature.Our results of operations for the period ended March 31, 2012 are not necessarily indicative of the results of operations that we may achieve for the full year ending December 31, 2012.We presume that readers of the interim financial information in this Quarterly Report on Form 10-Q have read or have access to our 2011 audited consolidated financial statements and Management’s Discussion and Analysis of Financial Condition and Results of Operations contained in our Form 10-K for the year ended December 31, 2011.Therefore, we have omitted certain footnotes and other disclosures that are disclosed in our Form 10-K. 7 EMERITUS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Three months ended March 31, 2012 and 2011 Table of Contents Recent Accounting Pronouncements In June 2011, the Financial Accounting Standards Board (“FASB”) issued ASU 2011-05, Presentation of Comprehensive Income.This standard eliminates the current option to report other comprehensive income and its components in the statement of shareholders’ equity.We can elect to present items of net income and other comprehensive income in one continuous statement—referred to as the statement of comprehensive income—or in two separate, but consecutive, statements.The statement(s) need to be presented with equal prominence as the other primary financial statements and prior period statement(s) are required to be recast to conform to the new presentation.On December 23, 2011, the FASB decided to defer the new requirement to present reclassifications of other comprehensive income on the face of the income statement.Companies are still required to adopt the other requirements contained in ASU 2011-05 for the presentation of comprehensive income.We adopted ASU 2011-05 in the first quarter of 2012 and chose two separate, but consecutive statements. In May 2011, the FASB issued ASU 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.The new guidance results in a consistent definition of fair value and common requirements for measurement of and disclosure about fair value between generally accepted accounting principles in the United States (“GAAP”) and International Financial Reporting Standards.We adopted ASU 2011-04 in the first quarter of 2012, and it did not have a material impact on our financial statements or related disclosures. Note 3. Stock-Based Compensation We have three equity incentive plans: the Amended and Restated 2006 Equity Incentive Plan (the “2006 Plan”), the Amended and Restated Stock Option Plan for Non-employee Directors (the “Directors Plan”) and the 1995 Stock Incentive Plan (the “1995 Plan”).Employees may also participate in our 2009 Employee Stock Purchase Plan (the “2lan”).We record compensation expense based on the fair value for all stock-based awards, which amounted to approximately $2.8 million and $2.3 million for the three months ended March 31, 2012 and 2011, respectively. Stock Incentive Plans The following table summarizes our stock option activity for the three months ended March 31, 2012: Weighted Aggregate Shares Average Intrinsic Underlying Exercise Value Options Price Outstanding at beginning of period $ $ Granted – – Exercised ) Forfeited/expired ) Outstanding at end of period Options exercisable $ Weighted average grant date fair value N/A Options exercisable in the money $ Options exercisable out of the money $ – 8 EMERITUS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Three months ended March 31, 2012 and 2011 Table of Contents Note 4. Acquisitions and Other Significant Transactions From time to time, we make acquisitions of certain businesses that we believe align with our strategic intent with respect to, among other factors, maximizing our revenues, operating income, and cash flows. 2011 Blackstone JV Acquisition On June 1, 2011, Emeritus and an affiliate of Blackstone Real Estate Advisors (“Blackstone”) completed the transactions whereby we acquired Blackstone’s equity interest in a joint venture (the “Blackstone JV”) that owned 24 assisted living communities (the “Blackstone JV Communities”) comprised of approximately 1,897 units.Blackstone owned an 81.0% interest and we owned a 19.0% interest in such joint venture.We previously accounted for our 19.0% interest in the Blackstone JV as an equity method investment. The Blackstone JV Communities contributed revenues of $20.3 million and net loss of $1.3 million to the Company for the first quarter of 2012.The following table sets forth the effect on our results of operations had the acquisition of the Blackstone JV Communities occurred as of January 1, 2011, excluding a related $42.1 million gain on acquisition (in thousands, except per share): Pro Forma Combined (unaudited) Three Months Ended March 31, Total operating revenues $ $ Operating income Loss from operations before income taxes ) ) Net loss attributable to Emeritus Corporation common shareholders ) ) Basic and diluted loss per common share attributable to Emeritus Corporation common shareholders: $ ) $ ) Basic and diluted weighted average common shares outstanding: We previously operated the Blackstone JV Communities on behalf of the Blackstone JV under management agreements between us and each of the Blackstone JV Communities (the “Blackstone JV Management Agreements”).As a result of the completion of the acquisition of the Blackstone JV Communities, each of the Blackstone JV Management Agreements was terminated.The Blackstone JV Management Agreements provided for management fees equal to 5.0% of gross collected revenues.We earned management fees of approximately $906,000 in the three-month period ended March 31, 2011.The Blackstone JV Communities incurred no management fee expense from us subsequent to June 1, 2011, and our management fee revenue and the Blackstone JV management fee expense have been eliminated in the pro forma operating results above. Other acquisitions in the year ended December 31, 2011, as discussed below, were not material to our condensed consolidated financial statements.Therefore, we have not disclosed pro forma financial information related to these acquisitions. 9 EMERITUS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Three months ended March 31, 2012 and 2011 Table of Contents 2011 Contract Buyout Agreement In February 2011, we entered into an agreement with Mr. Daniel R. Baty, the chairman of our board of directors and one of the Company’s founders, to purchase his rights related to six of 18 communities included in the cash flow sharing agreement (“CFSA”) between Emeritus and Mr. Baty (the “Buyout”).Mr. Baty was originally granted these rights in exchange for guaranteeing our obligations under a lease agreement.Three of the six communities in the Buyout were owned by our 50/50 consolidated joint venture with Mr. Baty, and the Buyout also included our purchase of Mr. Baty’s equity interest in these three communities.We paid to Mr. Baty a total of $10.3 million in cash under the terms of the Buyout, which was based on predetermined formulas in the joint venture agreement and the CFSA.Of the $10.3 million payment, we recorded $6.2 million to transaction costs and decreased total shareholders’ equity by $4.1 million; this allocation approximated the relative fair value of the two elements in the transaction, which were the CFSA and the equity interest in the 50/50 joint venture, respectively. In November 2011, we exercised our option to buy three additional communities included in the CFSA.Two of the three communities were owned by the Batus JV, and we purchased Mr. Baty’s equity interest in these communities.We paid to Mr. Baty a total of $4.2 million in cash, of which we recorded $1.6 million to transaction costs and decreased total shareholders’ equity by $2.6 million. Other 2011 Acquisitions and Dispositions During 2011, we purchased six assisted living communities with a total of 536 units.The aggregate purchase price was $83.0 million and we financed these purchases with mortgage debt totaling $62.4 million and cash on hand.We accounted for these acquisitions as business combinations. Subsequent to March 31, 2011, we sold eight communities with a total of 825 units and used the net proceeds to retire the related mortgage debt. Note 5. Long-Term Debt Debt Covenants Our lease and loan agreements generally include customary provisions related to: (i) restrictions on cash dividends, investments, and borrowings; (ii) cash held in escrow for real estate taxes, insurance, and building maintenance; (iii) financial reporting requirements; and (iv) events of default.Certain loan agreements require the maintenance of debt service coverage or other financial ratios and specify minimum required annual capital expenditures at the corresponding communities.Many of our lease and debt instruments contain “cross-default” provisions pursuant to which a default under one obligation can cause a default under one or more other obligations to the same lender or property owner.Such cross-default provisions affect the majority of our properties.Accordingly, an event of default could cause a material adverse effect on our financial condition if such debts/leases are cross-defaulted.As of March 31, 2012, we were in violation of financial covenants in a debt agreement covering three communities with an aggregate outstanding principal balance of $27.3 million, which is included in current portion of long-term debt in the condensed consolidated balance sheet.We obtained a waiver from the lender through March 31, 2012 and, as such, are in compliance as of that date.As required, we will test for compliance again on the next measurement date of June 30, 2012.This loan matures in November 2012 and we are in negotiations to refinance it. Note 6. Derivative Financial Instruments In connection with the acquisition of the Blackstone JV Communities described in Note 4, 2011 Blackstone JV Acquisition, we refinanced the debt that was assumed in the transaction to a total of $220.0 million pursuant to a credit agreement (“Credit Agreement”) with General Electric Capital Corporation (“GECC”).Under the terms of the Credit Agreement, the loan bears interest at a floating rate equal to 4.05%, plus the greater of:(i) the 90-day London Interbank Offered Rate (“LIBOR”) or (ii) 1.0% per annum, or a minimum floor of 5.05%, reset each month.Pursuant to the terms of the Credit Agreement, in October 2011 we purchased an interest rate cap for a cash payment of $1.6 million.This contract effectively caps the LIBOR on a notional amount of $132.0 million at 2.50% over the 10 EMERITUS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Three months ended March 31, 2012 and 2011 Table of Contents term of the loan.As of March 31, 2012, the fair value of the interest rate cap was $902,000, which is included in other assets, net, in the condensed consolidated balance sheet (see Note 9). Note 7. Loss Per Share Potential dilutive shares consist of the incremental common shares issuable upon the exercise of outstanding stock options (both vested and non-vested), using the treasury stock method. Potential dilutive shares are excluded from the computation of earnings per share if their effect is antidilutive. As of March 31, 2012 and 2011, we had outstanding stock options totaling 4.4 million and 4.2 million, respectively, which were excluded from the computation of loss per share because they were antidilutive. Performance-based restricted shares, totaling 435,000 shares as of March 31, 2012, are included in total outstanding shares but are excluded from the loss per share calculation until the related performance criteria have been met. Note 8. Liquidity As of March 31, 2012, we have a working capital deficit of $90.3 million compared to a working capital deficit of $100.1 million at December 31, 2011.We are able to operate in the position of a working capital deficit because we often convert our revenues to cash more quickly than we are required to pay the corresponding obligations incurred to generate those revenues, and we have historically refinanced or extended maturities of debt obligations as they become current liabilities.Our operations result in a low level of current assets to the extent we have used cash for business development expenses or to pay down long-term liabilities.Additionally, the working capital deficit includes the following non-cash items: a $24.0 million deferred tax asset and, as part of current liabilities, $40.3 million of deferred revenue and unearned rental income.A $24.0 million deferred tax liability is included in other long-term liabilities.We do not expect the level of current liabilities to change from period to period in such a way as to require the use of significant cash in excess of normal requirements, except for $40.0 million in final (“balloon”) payments of principal on long-term debt maturing in the next 12 months, which is included in current portion of long-term debt as of March 31, 2012. Since 2008, we have refinanced and extended the terms of a substantial amount of our existing debt obligations, extending the maturities of such financings to dates in 2012 through 2019.Balloon payments of principal on long-term debt maturing in the next 12 months amount to $40.0 million, which are expected to be repaid, refinanced, or extended.Many of our debt instruments and leases contain “cross-default” provisions pursuant to which a default under one obligation can cause a default under one or more other obligations to the same lender or lessor.Such cross-default provisions affect the majority of our properties.Accordingly, any event of default could cause a material adverse effect on our financial condition if such debt or leases are cross-defaulted. In the three months ended March 31, 2012 and 2011, we reported net cash provided by operating activities of $26.2 million and net cash used in operating activities of $266,000, respectively, in our condensed consolidated statements of cash flows.Net cash used in operating activities in the first quarter of 2011 included $6.2 million in contract buyout costs treated as transaction expenses (see Note 4).In addition, our net trade accounts receivable increased by $8.5 million from December 31, 2010 to March 31, 2011, due primarily to delays in Medicare and Medicaid reimbursement for the 27 communities that we began operating under lease agreements with HCP in the fourth quarter of 2010, which included skilled nursing beds.Net cash provided by operating activities has not always been sufficient to pay all of our long-term obligations and we have been dependent upon third-party financing or disposition of assets to fund operations.We cannot guarantee that, if necessary in the future, such transactions will be available on a timely basis or at all, or on terms attractive to us. As discussed above, we expect to refinance or extend our balloon payments due in 2012; however, if we are unable to do so, we believe the Company would be able to generate sufficient cash flows to support its operating and investing activities and financing obligations for at least the next 12 months by conserving its capital expenditures and operating expenses or selling communities or a combination thereof.In connection with Emeritus’ guarantees of certain debt and lease agreements, we are required at all times to maintain a minimum $20.0 million balance of unencumbered liquid assets, defined as cash, cash equivalents and/or publicly traded/quoted marketable securities.As a result, $20.0 million of our cash on hand is not available to fund operations and we take this into account in our cash management activities. 11 EMERITUS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Three months ended March 31, 2012 and 2011 Table of Contents Note 9. Fair Value Disclosures The following table presents information about our assets measured at fair value on a recurring basis as of March 31, 2012, and indicates the fair value hierarchy of the valuation techniques we have utilized to determine such fair value (in thousands): Quoted Prices in Significant Active Markets Other Significant Balance as of Balance as of for Identical Observable Unobservable March 31, December 31, Assets (Level 1) Inputs (Level 2) Inputs (Level 3) Assets Investment securities - trading $ $
